08/31/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                January 10, 2017 Session

           STATE OF TENNESSEE v. ANTHONY M. CRAWFORD

                 Appeal from the Criminal Court for Wilson County
                  No. 13-CR-142      John D. Wootten, Jr., Judge
                     ___________________________________

                           No. M2015-02426-CCA-R3-CD
                       ___________________________________


THOMAS T. WOODALL, P.J., concurring in results only.

      I respectfully concur in results only. My concern in this case is that inadmissible
polygraph testing evidence was presented at the suppression hearing. Our supreme court
made it clear over five years ago that,

              Simply stated, polygraph evidence is inadmissible. State v.
        Damron, 151 S.W.3d 510, 515-16 (Tenn. 2004). This Court has
        repeatedly held that the results of a polygraph examination are inherently
        unreliable. State v. Torres, 82 S.W.3d 236, 252 n. 20 (Tenn. 2002);
        State v. Hartman, 42 S.W.3d 44, 61-62 (Tenn. 2001). The “lack of any
        indicia of reliability means it is not probative.” Hartman, 42 S.W.3d at
        60. Furthermore, “testimony regarding a [d]efendant’s willingness
        or refusal to submit to a polygraph examination is not admissible.”
        State v. Stephenson, 195 S.W.3d 574, 599 (Tenn. 2006)(appendix)
        (quoting State v. Pierce, 138 S.W.3d 820, 826 (Tenn. 2004).

State v. Sexton, 368 S.W.3d 371, 409 (Tenn. 2012) (emphasis added)

       Detective Massey’s testimony in the suppression hearing of Defendant’s and
N.S.’s willingness to take polygraph tests was not relevant, and was clearly inadmissible.
Id. Furthermore, all other testimony concerning the polygraph tests on October 19, 2012,
was inadmissible. Id. Dr. Montgomery’s testimony concerning Defendant’s polygraph
testing was also inadmissible.

       No reference to the polygraph testing was made in the presence of the jury during
the trial. The reason for my separate concurring opinion is to point out that the
prohibitions set forth in Sexton are not limited only to trials determining guilt. Thus, they
apply to pre-trial motions, sentencing hearings, violation of probation hearings, post-
conviction hearings, and any other court proceedings. See State v. Randall Wayne Cagle,
No. M2013-02271-CCA-R3-CD, 2014 WL 6872367 (Tenn. Crim. App. Dec. 5, 2014).

        No objections to polygraph evidence were made by either party during the
suppression hearing, and the trial judge obviously allowed the testimony to be presented.
I am not aware of the reason(s) the parties declined to object, but do not want to imply by
joining in the entire opinion that Sexton does not apply except to the jury trials or bench
trials wherein the ultimate disposition is whether a defendant is guilty or not guilty of the
charged crime(s).

       I fully concur with all other portions of the majority opinion.


                                         ________________________________________
                                         THOMAS T. WOODALL, PRESIDING JUDGE




                                            -2-